Title: To Thomas Jefferson from Pseudonym: "The First Emperor of the USA and King of Louisiana", 23 January 1809
From: Pseudonym: “The First Emperor of the USA and King of Louisiana”
To: Jefferson, Thomas


                  
                     Thos. Jefferson Esq.
                     Providence 23d. Jany. 1809.
                  
                  This is to inform you that the Government of the United States is changed and that a new order of things has taken place and is now in operation of which you will take notice. You are also required to hold yourself in readiness to pass over to Europe on an Embassy of importance the particulars of which you will be instructed in. I am Sir respectfully yours &c.
                  I rem
                  
                     
                        the First Emperor of the USA
                     
                        & King of Louisiana 
                     
                  
               